DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Andrew Eisenberg (reg 69625) on 09/01/2021. The applicant agreed amend claim 7 into claims 1, and 14 and claim 9 into claim 8 as stated below: 
1. (Currently Amended) A method comprising:
 receiving, at a transceiver of a network entity, a first request from a user equipment (UE); 
sending, at the transceiver, a first response to the UE; 
determining that the UE is unregistered; 
starting, in response to determininq that the UE is unreqistered and at a processor of the network entity, a guard timer in response to receiving the first request; 
after starting the guard timer, receiving, at the transceiver, a second request from the UE; 
determining, at the processor, that the guard timer has not expired; [[and ]]
deleting, at the processor, the second request when the guard timer has not expired; and
determining, at the processor, whether the UE is registered with a network associated with the network entity; 
setting, with the processor, the guard timer equal to a first time when the UE is registered with the network; [[or]] 
setting, with the processor, the guard timer equal to a second time when the UE is not registered with the network; wherein the first time is shorter than the second time.

7. (Cancelled).

8. (Currently Amended) A method comprising: 
receiving, at a transceiver of a network entity, a first request from a user equipment (UE); 
sending, at the transceiver, a first response to the UE; 
starting, at a processor of the network entity, a guard timer in response to the first request; 
incrementing, at a processor, a guard counter by one in response to the first request; 
receiving, at the transceiver, a second request from the UE;
 incrementing, at the processor, the guard counter by one in response to the second request; 
determining, at the processor, that the guard counter has been exceeded and that the guard timer has not expired; [[and]] 
deleting, with the processor, the second request when the guard counter has been exceeded and the guard timer has not expired; and 

determining, at the processor, whether the UE is registered with a network associated with the network entity; 
setting, at the processor, the guard counter equal to a first number when the UE is registered with the network; [[or]] 
setting, at the processor, the guard counter equal to a second number when the UE is not registered with the network; wherein the first number is higher than the second number.

9. (Cancelled).

 14. (Currently Amended) A network entity comprising: 
a transceiver to send and receive wired transmissions, wireless transmissions, or both wired transmissions and wireless transmissions; 
memory storing at least a signal monitoring application; and 
a processor in communication with at least the transceiver and the memory, the signal monitoring application including computer-executable instructions to cause the processor to: 
receive, at the transceiver, a first request from a user equipment (UE);
send, at the transceiver, a first response to the UE; 
determining that the UE is unregistered; 
start, at the processor, a guard timer in response to receiving the first request and determining that the UE is unregistered; 
after starting the guard timer, receive, at the transceiver, a second request from the UE; 
; and
determining, at the processor, whether the UE is registered with a network associated with the network entity; 
setting, with the processor, the guard timer equal to a first time when the UE is registered with the network; [[or]] 
setting, with the processor, the guard timer equal to a second time when the UE is not registered with the network; wherein the first time is shorter than the second time.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, receiving, at a transceiver of a network entity, a first request from a user equipment (UE); sending, at the transceiver, a first response to the UE; determining that the UE is unregistered; starting, in response to determininq that the UE is unreqistered and at a processor of the network entity, a guard timer in response to receiving the first request; after starting the guard timer, receiving, at the transceiver, a second request from the UE; determining, at the processor, that the guard timer has not expired; deleting, at the processor, the second request when the guard timer has not expired; and determining, at the processor, whether the UE is registered with a network associated with the network entity;  setting, with the processor, the guard timer equal to a first time when the UE is registered with the network; setting, with the processor, the guard timer equal to a second time when the UE is not registered with the network; wherein the first time is shorter than the second time.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498